   Case: 1:16-cv-00367-TSB Doc #: 78 Filed: 10/24/19 Page: 1 of 2 PAGEID #: 4266




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



JOSEPH HARDESTY,

               PLAINTIFF,                             CASE NO. 1:16-CV-367

       vs.                                            Judge Timothy S. Black


KROGER CO., ET AL.,

               DEFENDANT.


                    CLERK’S MEMORANDUM AS TO BILL OF COSTS

       On May 1, 2018, Defendants Kroger Co. and Kroger G.O. LLC filed a Bill of Costs

[#74]. Plaintiff, Joseph Hardesty, did not file a response in opposition.

       At this time the Clerk finds that the Bill of Costs was timely filed and there is no need for

the parties to incur further appearance costs for a hearing or a telephone conference.

Fees for printed or electronically recorded transcripts

       The Defendants seek costs in the amount of $6,111.95 for depositions of Diana

Victoriano, Joseph Hardesty, Danielle Williams (Volumes I and II), Brianna Whitlow, Donald

“Buck” Moffett, and Rana Schiff.

       The Court may assess the costs of taking a deposition in favor of the prevailing party.

Depositions used for, or read into the record at, a hearing or trial can be taxed as costs. In

addition, depositions that were used in successful motions for summary judgment, motions to

dismiss, and motions to quash can be taxed as costs. Depositions must be filed with the Court to

be taxed.

       The costs listed on the invoices are determined by the Clerk to be taxable.
   Case: 1:16-cv-00367-TSB Doc #: 78 Filed: 10/24/19 Page: 2 of 2 PAGEID #: 4267




       Therefore, the costs for depositions in the amount of $6,111.95 are ALLOWED.

       In conclusion, the Clerk has ALLOWED costs in the amount of $6,111.95 .

       Pursuant to the provisions in FRCP 54(d), a motion to review the Clerk’s taxation of

costs must be served within seven (7) days of the taxation of costs.

                                                RICHARD W. NAGEL, CLERK


                                                     s/Scott M. Lang                           .
                                                Scott M. Lang, Case Administrator Specialist




                                                 2
